DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,3-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a luminance signal value of at least one of the at least two areas such that a luminance difference between the at least two areas of a processed image signal is greater than a luminance difference between the least two areas of the image signal”.  It is unclear what Applicant means by “a luminance difference”.  If there are two areas, and presumably each area has a plurality of pixels.    In a luminance-color space, each pixel would have its own luminance.    So what doe the luminance difference represent? Is it the mean luminance of all pixels in each particular area? Median luminance?  Sum of luminance?  Does the difference of each of the pixels need to be greater?  Or is it sufficient if only one pixel is greater?  Does one need determine the difference at the same pixel coordinate or any coordinate?  The original disclosure does not appear to give an guidance.  
Claims 6-8 are rejected under similar grounds as claim 1
Claims 3-5,13-14,11-12-9-10, 15 are rejected as dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 9, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (“Endoscopic Image Enhancement with Noise Suppression”) in view of Yoshida (PGPub 2011/0237895) in view of Kobayashi (PGPub 2006/016042)
Xia discloses 1. A medical image processing device comprising circuitry configured to 
divide a color space of the image signal captured by the medical observation device into at least two areas(Xia, Section 2, pg. 3 left column, paragraph 3“

    PNG
    media_image1.png
    327
    532
    media_image1.png
    Greyscale
”)
process the image signal differently for each of the at least two areas, including changing a luminance signal value of at least one of the at least two areas such that a luminance difference between the at least two areas of a processed image signal is greater than a luminance difference between the least two areas of the image signal. (Xia, Section 2, pg. 3, left column 2nd paragraph, “Our enhancement factor E is designed to achieve follwing goals: (1) For image region with good illumination, it aims to preserve its visual appearance and local contrast. (2) For image region with low illumination but intact details, it aims to improve its luminance, as well as enhancing local contrast. (3) For regions with extremely low illumination and lossy details, it aims to improve its luminance, but supress amplification of local changes that are mainly contributed by noise and quantization errors. The workflow of the proposed method is displayed in Fig. 1”
Xia, Section 2, pg. 3, left column 6th paragraph “
    PNG
    media_image2.png
    224
    544
    media_image2.png
    Greyscale
”,  Thus well lit regions, the luminance is not changed  (see also eqn 6) and other regions it is changed)

	Xia discloses segmenting by luminance, but does not disclose dividing “by hue”
	Yoshida discloses dividing by “hue” (Yoshida, “[0135] In the present embodiment, a blood vessel is extracted by line segment extraction using edge detection, but the method of blood vessel extraction is not limited to this and any method may be employed as long as it is designed for extracting a blood vessel portion, such as a method using hue or luminance.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify Xia algorithm to determine areas of interest such a blood vessels as shown by Yoshida, and only modifying the luminance values of the blood vessel regions.
The suggestion/motivation for doing so would have been having less pixels to modify the color would require less computation power and thereby would be faster to help enable real-time processing.  Additionally, blood vessels in endoscopic images generally indicate an increased chance of tumors.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

Xia is silent to when it enhances the image (either by user instruction or always on) , in particular does not expressly disclose “when an instruction signal for changing a brightness level of an image signal captured by a medical observation device is received”
	Kobayashi discloses “on condition that an instruction signal for changing a brightness level of an image signal captured by a medical observation device is received” (Kobayashi, paragraph 54, “a correction instruction switch 4f for adjusting the brightness of a video image when a live image is displayed and performing contrast correction on an image when a still image or a recorded image is displayed”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to apply Xia algorithm, when the brightness switch is applied as shown by Kobayashi.	
The suggestion/motivation for doing so would have been as a trigger when to apply brightness correction.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Xia with Yoshida and Kobayashi to obtain the invention as specified in claim 1.


Xia in view of Yoshida in view of Kobayashi discloses 4. The medical image processing device according to claim 1, wherein the circuitry is configured to convert a signal value in the color space into a signal value in an RGB color space, and changing the luminance signal value differently on signal values in the RGB color space each corresponding to the at least two areas. (Xia, Section 2, pg. 3 left column, paragraph 3, “
    PNG
    media_image3.png
    69
    460
    media_image3.png
    Greyscale
”)

Xia in view of Yoshida in view of Kobayashi discloses 5. The medical image processing device according to claim 1, further comprising an input device configured to receive an input of the instruction signal for changing the brightness level of the image signal. (Kobayashi, Fig. 1 4f, “a correction instruction switch 4f”)

Claims 6-8 are rejected under similar grounds as claim 1

Xia in view of Yoshida in view of Kobayashi  discloses 10. (New) The non-transitory computer readable recording medium on which an executable program for processing an image according to claim 8, wherein processing the image signal includes not changing a luminance signal value of another one of the at least two areas.. (Xia, Section 2, pg. 3, left column 2nd paragraph, “Our enhancement factor E is designed to achieve follwing goals: (1) For image region with good illumination, it aims to preserve its visual appearance and local contrast. (2) For image region with low illumination but intact details, it aims to improve its luminance, as well as enhancing local contrast. (3) For regions with extremely low illumination and lossy details, it aims to improve its luminance, but supress amplification of local changes that are mainly contributed by noise and quantization errors. The workflow of the proposed method is displayed in Fig. 1”
Xia, Section 2, pg. 3, left column 6th paragraph “
    PNG
    media_image2.png
    224
    544
    media_image2.png
    Greyscale
”,  Thus well lit regions, the luminance is not changed  (see also eqn 6) and other regions it is changed)

Claims 12 and 14, 15 are rejected under similar grounds as claim 10

Claim 1,6-8, 10, 12, 14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Yoshida in view of Kobayashi  in view of Yokouchi (2018/0158180)







Xia in view of Yoshida in view of Kobayashi discloses  3. (Previously Presented) The medical image processing device according to claim 1, 
But does not expressly disclose “wherein the circuitry is configured to decrease the luminance signal value in an area that is one of the at least two areas and includes a red hue portion when the instruction signal includes an instruction to increase the brightness level.”
Yokouchi discloses “wherein the circuitry is configured to decrease the luminance signal value in an area that is one of the at least two areas and includes a red hue portion when the instruction signal includes an instruction to increase the brightness level.” (Yokouchi, “[0067] Also, the gain value k of the special color matrix M2 is a changeable parameter, and the initial value thereof is set to the maximum value of 1.0. An endoscopic image has an intense red color component, and therefore there are cases where when the initial value is used, the luminance is saturated (or nearly saturated), and the contrast of the enhanced deep blood vessel image E decreases. For this reason, the gain value k can be changed by a user input operation performed on the operation panel 214. “)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to apply to reduce the luminance of blood vessels when the luminance is saturated (or nearly so) as shown by Yokouchi, even if the trigger to increase brightness of Kobayashi.
The suggestion/motivation for doing so would have been a better image to a view.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Xia with Yoshida and Kobayashi to obtain the invention as specified in claim 3.

Claims 9, 11 and 13 are rejected under similar grounds as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662